DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner acknowledges applicants corrections to the typographical errors in claims 2-14, 15-27, and 29-38, resulting in the withdrawal of the Claim objections.  
Applicant's arguments filed 5/14/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with applicants argument that the combination of Moffat, Hansmann, and Searfoss fail to teach the amended features of Claim 1 including.  Amended Claim 1 recites “a housing at least partially defining an irradiation zone, wherein the irradiation zone is configured to accommodate at least a torso of a human subject”, which is taught by Moffat in Fig 5a, Moffat points to the Housing (#532) and the irradiation zone (#534) and describes how the irradiation zone can accommodate a human patient in Para 48.  The torso is only a portion of the human body, Moffat shows a housing and irradiation zone that is configured to accommodate a human subject which would include the torso of the subject. Claim 1 goes on to recite, “a collimator disposed along the radiation path downstream from the spreader to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a high degree of uniformity across the irradiation zone, wherein, when the torso is within the irradiation zone, the collimator is configured to expose a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the UV radiation source and the torso”.   Moffat in combination with Hansmann teaches a collimator that is disposed along the radiation path downstream form the spreader (Hansmann Fig 3 – Collimator #47, Spreader #51, Para 60 “A beam spreader 51 is disposed in the beam trajectory upstream of said collimator 47.”).  In response to applicant's argument that  amended Claim 1 reciting, “to collimate the 
All collimators function in the same way and would uniformly deliver the UV radiation across the irradiation zone once the UV Radiation passed thru the collimator as that is the inherent function of all collimators.  Thus amended claim 1 is taught by the combination of Moffat, Searfoss, and Hansmann. 
Applicant argues that Hansmann’s collimator can include an aperture that would not deliver a high degree of uniformity across the irradiation zone.  Examiner respectfully disagrees with the applicant. Hansmann is solely introduced to modify Moffat in disposing a collimator downstream from the spreader and is not relied upon for any other teachings.  Collimators inherently would deliver UV radiation with a high degree of uniformity across the irradiation zone once the radiation passed thru the Collimator just as the Collimator within the applicants system would function.  Thus the use of an optionally added aperture to the collimator is not relied upon.  
Applicant Argues that Hansmann is directed towards a technology that is unrelated to phototherapy or within the same endeavor as the applicants system and thus could not be used to modify Moffat.  Examiner respectfully disagrees with the applicant. Hansmann is directed toward the use of particle beam radiation therapy, targeted for use on a human subject and in essence human skin.  Applicants system also deals with radiation therapy that is targeted at a human subject and human skin, thus Hansmann and Moffat are within the same field of endeavors involved in the use of Radiation Therapy as a treatment for a human subject and would be considered analogous art.  
Applicant disagrees with that the motivation to modify Moffat’s device to include a collimator in order to improve beam quality.  Hansmann uses the inherent properties of a collimator to help concentrate and direct radiation towards a subject.  As is known in the art a collimator is universally used to focus beams of particles, waves, and radiation towards a specific direction (Hansmann Para 5).  Collimators are universally used to help uniformly direct particles, which inherently improves beam quality and helps concentrate a beam towards a subject.  Modifying Moffat with a collimator downstream of a spreader as taught by Hansmann would inherently improve Moffat’s beam quality. 
Applicant argues that amended claim 14 reciting “the first collimating lens attached to or spaced immediately downstream from the first concentrated source” and “the second collimating lens attached to or spaced immediately downstream from the second concentrated source”, is not taught by the combination of Moffat, Hansmann and Searfoss.  Applicant respectfully disagrees with applicant.  Moffat teaches in Fig 5A a UV Radiation Source - 512, a Collimating Reflector – 536 which can be substituted for a lens (Para 0051).  The lens is immediately downstream of the concentrated source in order for the radiation to pass thru the lens and be collimated.  
Applicant argues that amended claim 28 is not taught by the combination of Moffat, Hansmann, and Searfoss. Examiner respectfully disagrees with the applicant. Amended elements of Claim 28 entail the same amended elements found within Claims 1 and 14 that are addressed above.  
In response to applicant's argument that Kilburn is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kilburn is directed towards the creation of an assembly that can capture and direct UV radiation towards a specific use just as the applicants system captures and directs UV radiation .    
Claim Objections
Claim 36 is objected to because of the following informalities: Claim 36 states, “the Phototherapeutic method of claim 35”, this is seen as a typographical error and should be “the Phototherapeutic method of claim 28”.  
Claim 39 is objected to because of the following informalities: Claim 39 states, “the collimator comprises a Frensel lens”, the spelling of “Frensel” is seen as a typographical error and should be replaced with “Fresnel”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-10, 14-15, 17-19, 21-22, 24, 27-34, 36 are rejected under 35 U.S.C. 103 as being patentable over Moffat (US Publication No. 2013/0172963) in view of Hansmann (US Publication No. 2009/002071) and Searfoss(US Patent No. 5265598).  

Regarding Claim 1, Moffat teaches a phototherapeutic system (Moffat, Fig 5a - #500), comprising: a housing at least partially defining an irradiation zone (Moffat, Fig 5a – Housing #532, Irradiation Zone #534), wherein the irradiation zone is configured to accommodate at least a portion of a torso of a human subject(Moffat, Para 0048 “The base 532 and the columns 530 together define an irradiation zone in which a human patient can be exposed to focused UVB energy emitted by the radiation assemblies 510a.”); an ultraviolet (UV) radiation source configured to direct UV radiation along a radiation path extending from the radiation source to the irradiation zone; (Moffat, Fig.5A – Radiation Source #512, Para 0051 “As shown in Fig 5A, each radiation assembly 510a can include a UV radiation source 512”, Para 0048 “The base 532 and columns 530 together define an irradiation zone in which a human can be exposed to focused UVB energy emitted by the radiation assemblies 510a ”) a filter disposed along the radiation path downstream from the radiation source; (Moffat, Fig 5a – Filter #538, Para 0051 “As shown in Fig 5a, each radiation assembly 510a can include a UV radiation source 512, a reflector 536 partially surrounding the UV radiation source 512, and an optical filter 538 forward of the radiation source 512.”).
Moffat fails to teach, a spreader disposed along the radiation path downstream from the filter, and a collimator disposed along the radiation path downstream from the spreader to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a high degree of uniformity across the irradiation zone, wherein, when the torso is within the irradiation zone, the collimator is configured to expose a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the UV radiation source and the torso.  
Searfoss teaches, a spreader disposed along the radiation path downstream from the filter, (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 
20a rotate discs 18, 18a in response to a signal generated by controller 36 and received via conduits 21, 21a. Radiation passing through the selected filter is subsequently diffused in diffusers (spreader) 22, 22a.”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by Moffat, with a spreader disposed along the radiation path downstream from the filter, as taught by Searfoss, since such a modification would provide the predictable result of achieving the desired homogenous field of radiation toward the target subject.  
 Hansmann teaches that, a collimator disposed along the radiation path downstream from the spreader to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a high degree of uniformity across the irradiation zone, wherein, when the torso is within the irradiation zone, the collimator is configured to expose a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the UV radiation source and the torso”, (Hansmann, Fig 3 – Collimator #47, Spreader #51, Para 0060 “A beam spreader 51 is disposed in the beam trajectory upstream of said collimator 47.”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by Moffat, with placing a collimator downstream of the spreader to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a high degree of uniformity across the irradiation zone, wherein, when the torso is within the irradiation zone, the collimator is configured to expose a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the UV radiation source and the torso, as taught by Hansmann, since such a modification would provide the 

Regarding Claim 2, Moffat in view of Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein: the radiation source is configured to direct at least partially collimated UV radiation along the radiation path; (Moffat, Fig 5A - Para 0051, “In the illustrated embodiment, the reflector 536 is curved around the radiation source 512 such that the light emitted by the radiation source 512 collaminates upon contact with the reflector 536.  The collaminated beam of light can then travel forward toward the filter 538, and pass through the filter 538 at the same angle of incidence (e.g., 0.degree.) to provide substantially uniform filtering of the light. ”), the spreader decreases collimation of UV radiation from the radiation source; (A spreader necessarily decreases the collimation of the UV Radiation in order to spread the light.), and the collimator increases collimation of UV radiation from the radiation source (A collimator necessarily increases the collimation of the UV Radiation).

Regarding Claim 4, Moffat in view of Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein the housing at least partially defines a walk-in booth, and wherein the irradiation zone is within the booth (Moffat, Fig 1A, 1B, Para 0020, “the apparatus 100 can include a housing 102 having one or more sidewalls 104 and a door 108 that define a chamber or interior space 106 configured to accommodate a user (e.g., a human patient).  The housing 102 can carry a plurality of focused UVB radiation assemblies 110 that direct focused UVB radiation generally toward the interior space 106 or an irradiation zone in which the user can be exposed to focused UVB radiation.”). 

Regarding Claim 5, Moffat in view of Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein the filter is configured to preferentially permit passage of UV radiation at a wavelength of about 297 nm relative to UV radiation at wavelengths greater than 304 nm or less than 

Regarding Claim 7, Moffat in view of Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein the radiation source includes: a concentrated source at which UV radiation is generated; and a collimating reflector configured to reflect UV radiation generated at the concentrated source and thereby increase collimation of the UV radiation generated at the concentrated source (Moffat, Fig 5A – UV Radiation Source – 512, Collimating Reflector – 536, Para 0051).    

Regarding Claim 8, Moffat in view of Hansmann and Searfoss teaches the phototherapeutic system of claim 7 wherein the concentrated source is an arc lamp, (Moffat, Para 0025, “In selected embodiments, the UV radiation source 112 includes one or more high intensity discharge ("HID") lamps, such as a metal-halide lamp that generates light by producing an electric arc through a gaseous mixture between electrodes 113 in an arc tube 115.”). 

Regarding Claim 9, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 1 wherein the radiation source includes: a concentrated source at which UV radiation is generated; and a collimating lens configured to refract UV radiation generated at the concentrated source and thereby increase collimation of the UV radiation generated at the concentrated source, 

Regarding Claim 10, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 9 wherein the concentrated source is a light-emitting diode, (Moffat, Para 0025 “For example, the radiation source 112 can include a plurality of light emitting diodes (LEDs).”).  

Regarding Claim 14, Moffat teaches a phototherapeutic system (Moffat, Fig 5A - #500), comprising: a housing at least partially defining an irradiation zone (Moffat, Fig 5a – Housing #532, Irradiation Zone #534), wherein the irradiation zone is configured to accommodate at least a torso of a human subject; (Moffat, Para 0048, “The base 532 and the columns 530 together define an irradiation zone in which a human patient can be exposed to focused UVB energy emitted by the radiation assemblies 510a.”); a first ultraviolet (UV) radiation assembly (Moffat, Fig 5a - #530a) including – a first UV radiation source configured to direct UV radiation along a first radiation path extending from the first radiation source to the irradiation zone; (Moffat, Fig.5a – Radiation Source #512, Para 0051 “As shown in Fig 5a, each radiation assembly 510a can include a UV radiation source 512”, Para 0048 “The base 532 and columns 530 together define an irradiation zone in which a human patient can be exposed to focused UVB energy emitted by radiation assemblies 510a. ”), a first concentrated source at which UV radiation is generated; and a first collimating lens configured to refract UV radiation generated at the first concentrated source and thereby increase collimation of the UV radiation generated at the first concentrated source, the first collimating lens attached to or spaced immediately downstream from the first concentrated source; (Moffat Fig 5A – UV Radiation Source – 512, Collimating Reflector – 536, Reflector can be substituted for lens, Para 0051), and a second ultraviolet (UV) radiation assembly (Moffat, Fig 5a - #530b) including – a second UV radiation source configured to direct UV radiation along 
Moffat fails to teach, a first spreader disposed along the radiation path downstream from the first radiation source and a second spreader disposed along the second radiation path downstream from the second radiation source, and a first collimator disposed along the first radiation path downstream from the first spreader to collimate the UV radiation across a first portion of the irradiation zone and deliver the UV radiation with a high degree of uniformity across the first portion of the irradiation zone; and a second collimator disposed along the second radiation path downstream from the second spreader to collimate the UV radiation across a second portion of the irradiation zone and deliver the UV radiation with a high degree of uniformity across the second portion of the irradiation zone, wherein, when the torso is within the first and second portion of the irradiation zone, the first and second collimators are configured to expose a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the UV radiation source and the torso. 
Searfoss teaches, spreaders disposed along the radiation path downstream from the radiation source, (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 16, 16a is subsequently filtered through narrow band pass filters 19 arranged on filter discs 18, 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by Moffat, with spreaders disposed along the radiation path downstream from the radiation source, as taught by Searfoss, since such a modification would provide the predictable result of achieving the desired homogenous field of radiation toward the target subject.  
Hansmann teaches a first collimator disposed along the first radiation path downstream from the first spreader to collimate the UV radiation across a first portion of the irradiation zone and deliver the UV radiation with a high degree of uniformity across the first portion of the irradiation zone; and a second collimator disposed along the second radiation path downstream from the second spreader to collimate the UV radiation across a second portion of the irradiation zone and deliver the UV radiation with a high degree of uniformity across the second portion of the irradiation zone, wherein, when the torso is within the first and second portion of the irradiation zone, the first and second collimators are configured to expose a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the UV radiation source and the torso., (Hansmann, Fig 3 – Collimator #47, Spreader #51, Para 0060 “A beam spreader 51 is disposed in the beam trajectory upstream of said collimator 47.”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by Moffat, with placing collimators disposed along the radiation path downstream from the spreader as taught by Hansmann, 
 
Regarding Claim 15, Moffat in view of Hansmann and Searfoss teaches the phototherapeutic system of claim 14 wherein: the first and second radiation sources are configured to direct at least partially collimated UV radiation along the first and second radiation paths, respectively;(Moffat, Fig 5A - Para 0051, “In the illustrated embodiment, the reflector 536 is curved around the radiation source 512 such that the light emitted by the radiation source 512 collaminates upon contact with the reflector 536.  The collaminated beam of light can then travel forward toward the filter 538, and pass through the filter 538 at the same angle of incidence (e.g., 0.degree.) to provide substantially uniform filtering of the light.”), the first and second spreaders decreases collimation of UV radiation from the first and second radiation sources, respectively; (A spreader would necessarily decrease the collimation of the UV Radiation, in order to spread the light),  and the first and second collimators increase collimation of UV radiation from the first and second radiation sources (A collimator would necessarily increase the collimation of the UV Radiation).

Regarding Claim 17, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 14 wherein the housing at least partially defines a walk-in booth, and wherein the irradiation zone is within the booth, (Moffat, Fig 1A, 1B, Para 0020, “the apparatus 100 can include a housing 102 having one or more sidewalls 104 and a door 108 that define a chamber or interior space 106 configured to accommodate a user (e.g., a human patient).  The housing 102 can carry a plurality of focused UVB radiation assemblies 110 that direct focused UVB radiation generally toward the interior space 106 or an irradiation zone in which the user can be exposed to focused UVB radiation.”). 


Regarding Claim 18, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 14 wherein: the first UV radiation assembly includes a first filter disposed along the first radiation path downstream from the first radiation source (Moffat, Fig 5A – Filter #538, Para 0051 “As shown in Fig. 5a, each radiation assembly 510a can include a UV radiation source 512, a reflector 536 partially surrounding the radiation source 512, and an optical filter 538 forward of the radiation source 512”), and upstream from the first spreader; (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 16, 16a is subsequently filtered through narrow band pass filters 19 arranged on filter discs 18, 18a, the rotation of which selectably alters the radiation directed towards the observer's eyes.  Servo motors 20, 20a rotate discs 18, 18a in response to a signal generated by controller 36 and received via conduits 21, 21a. Radiation passing through the selected filter is subsequently diffused in diffusers 22, 22a.”), and the second UV radiation assembly includes a second filter disposed along the second radiation path downstream from the second radiation source (Moffat, Fig 5A – Filter #538, Para 0051 “As shown in Fig. 5a, each radiation assembly 510a can include a UV radiation source 512, a reflector 536 partially surrounding the radiation source 512, and an optical filter 538 forward of the radiation source 512”), and upstream from the second spreader (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 16, 16a is subsequently filtered through narrow band pass filters 19 arranged on filter discs 18, 18a, the rotation of which selectably alters the radiation directed towards the observer's eyes.  Servo motors 20, 20a rotate discs 18, 18a in response to a signal generated by controller 36 and received via conduits 21, 21a. Radiation passing through the selected filter is subsequently diffused in diffusers 22, 22a.”).

Regarding Claim 19, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 18 wherein the first and second filters are configured to preferentially permit passage of UV radiation at a wavelength of about 297 nm relative to UV radiation at wavelengths greater than 304 

Regarding Claim 21, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of example 14 wherein the first radiation assembly includes –a first collimating reflector configured to reflect UV radiation generated at the first concentrated source and thereby increase collimation of the UV radiation generated at the first concentrated source; (Moffat, Fig 5A – UV Radiation Source – 512, Collimating Reflector – 536, Para 0051) and the second radiation assembly includes a second collimating reflector configured to reflect UV radiation generated at the second concentrated source and thereby increase collimation of the UV radiation generated at the second concentrated source; (Moffat, Fig 5A – UV Radiation Source – 512, Collimating Reflector – 536, Para 0051).   


Regarding Claim 22, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 21 wherein the first and second concentrated sources are respective arc lamps, (Moffat, Para 0025, “In selected embodiments, the UV radiation source 112 includes one or more high intensity discharge ("HID") lamps, such as a metal-halide lamp that generates light by producing an electric arc through a gaseous mixture between electrodes 113 in an arc tube 115.”). 

Regarding Claim 24, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 14 wherein the first and second concentrated sources are respective light-emitting diodes, (Moffat, Para 0025 “For example, the radiation source 112 can include a plurality of light emitting diodes (LEDs).”). 

Regarding Claim 27, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 14 wherein the first and second radiation assemblies are configured to provide UV radiation to the irradiation zone via opposite respective sides of the irradiation zone, (Moffat, Fig 5a, #530a – First Assembly, #530b – Second Assembly, Para 0049). 

Regarding claim 28, Moffat teaches a phototherapeutic method, comprising: generating the UV radiation at a concentrated source; and refracting the UV radiation generated at the concentrated source with a collimating lends attached to a downstream side of the concentrated source and thereby increasing collimation of the UV radiation generated at the concentrated source; (Moffat, Fig 5A - Para 0051, “In the illustrated embodiment, the reflector 536 is curved around the radiation source 512 such that the light emitted by the radiation source 512 collaminates upon contact with the reflector 536.  The collaminated beam of light can then travel forward toward the filter 538, and pass through the filter 538 at the same angle of incidence (e.g., 0.degree.) to provide substantially uniform filtering of the light. ”), directing UV radiation along a radiation path extending from the concentrated source to a skin surface of a human subject, the skin surface corresponding to  at least a torso within an irradiation zone;(Moffat Fig 5a, Para 0048, “The base 532 and the columns 530 together define an irradiation zone in which a human patient can be exposed to focused UVB energy emitted by the radiation assemblies 510a.”), filtering the directed UV radiation; (Moffat, Fig 5A - Para 0051, “In the illustrated embodiment, the reflector 536 is curved around the radiation source 512 such that the light emitted by the radiation source 512 collaminates upon contact with the reflector 536.  The collaminated beam of light can then 
Moffat fails to teach spreading the filtered UV radiation and increasing the collimation of spread UV radiation to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a high degree of uniformity across the irradiation zone wherein, when the torso is within the irradiation zone, the collimation exposes a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the concentrated source and the torso. 
Searfoss teaches, spreading the filtered UV radiation (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 16, 16a is subsequently filtered through narrow band pass filters 19 arranged on filter discs 18, 18a, the rotation of which selectably alters the radiation directed towards the observer's eyes.  Servo motors 20, 20a rotate discs 18, 18a in response to a signal generated by controller 36 and received via conduits 21, 21a. Radiation passing through the selected filter is subsequently diffused in diffusers 22, 22a.”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic method as taught by Moffat, with spreading the filtered UV radiation, as taught by Searfoss, since such a modification would provide the predictable result of achieving the desired homogenous field of radiation toward the target subject.  
	Hansmann teaches, increasing the collimation of spread UV radiation to collimate the UV radiation across the irradiation zone and deliver the UV radiation with a high degree of uniformity across the irradiation zone wherein, when the torso is within the irradiation zone, the collimation exposes a skin surface of the torso to highly uniform collimated UV radiation across the torso independent of a distance between the concentrated source and the torso, (Hansmann, Fig 3 – Collimator #47, Spreader #51, Para 0060 “A beam spreader 51 is disposed in the beam trajectory upstream of said collimator 47.”, Collimator work in the same way and inherently distribute uniformity).


Regarding Claim 29, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic method of claim 28 wherein: directing the UV radiation includes directing at least partially collimated UV radiation; (Moffat, Fig 5A - Para 0051, “In the illustrated embodiment, the reflector 536 is curved around the radiation source 512 such that the light emitted by the radiation source 512 collaminates upon contact with the reflector 536.  The collaminated beam of light can then travel forward toward the filter 538, and pass through the filter 538 at the same angle of incidence (e.g., 0.degree.) to provide substantially uniform filtering of the light. ”), filtering the directed UV radiation includes filtering the at least partially collimated UV radiation; (Moffat, Fig 5A - Para 0051, “In the illustrated embodiment, the reflector 536 is curved around the radiation source 512 such that the light emitted by the radiation source 512 collaminates upon contact with the reflector 536.  The collaminated beam of light can then travel forward toward the filter 538, and pass through the filter 538 at the same angle of incidence (e.g., 0.degree.) to provide substantially uniform filtering of the light. ”), and spreading the filtered UV radiation includes spreading the filtered UV radiation and thereby decreasing collimation of filtered UV radiation, (Searfoss Fig 1, #18 – Filter, #22 – diffuser, Col 5 Lines 34 – 43, “Radiation generated by radiation sources 16, 16a is subsequently filtered through narrow band pass filters 19 arranged on filter discs 18, 18a, the rotation of which selectably alters the radiation directed towards the observer's eyes.  Servo motors 20, 20a rotate discs 18, 18a in response to a signal generated by controller 36 and received via conduits 21, 21a. Radiation passing through the selected filter is subsequently diffused in diffusers 22, 22a.”). 

Regarding Claim 30, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic method of claim 28, further comprising reflecting the UV radiation toward the skin surface of the subject, (Moffat, Para 0048, “When a user (e.g., a human patient) stands on or is otherwise positioned at the central portion 534 of the base 532, the radiation assemblies 510a can irradiate the user's skin to stimulate vitamin D production in the skin during a phototherapy session.”).

Regarding Claim 31, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic method of claim 28, further comprising receiving the subject at a walk-in booth, wherein directing the UV radiation includes directing the UV radiation while the subject is within the booth, (Moffat, Para 0020, “the apparatus 100 can include a housing 102 having one or more sidewalls 104 and a door 108 that define a chamber or interior space 106 configured to accommodate a user (e.g., a human patient).  The housing 102 can carry a plurality of focused UVB radiation assemblies 110 that direct focused UVB radiation generally toward the interior space 106 or an irradiation zone in which the user can be exposed to focused UVB radiation.”). 

Regarding Claim 32, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic method of claim 28 wherein filtering the directed UV radiation includes preferentially permitting passage of UV radiation at a wavelength of about 297 nm relative to UV radiation at wavelengths greater than 304 nm or less than 292 nm, (Moffat, Para 0055, “The filter 538 can be a narrow pass filter that prevents UVB radiation outside of a predetermined bandwidth from passing through the filter 538.  For example, the filter 538 can at least substantially block UVB radiation outside of a 10 nm spectrum centered at about 297 nm (i.e., about 292-302 nm).  In other embodiments, the filter 538 can at least substantially block UVB radiation outside of a narrower bandwidth (e.g., a 6 nm spectrum, an 8 nm 

Regarding Claim 33, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic method of claim 28 wherein directing the UV radiation includes: generating the UV radiation at a concentrated source; and reflecting the UV radiation generated at the concentrated source and thereby increasing collimation of the UV radiation generated at the concentrated source, (Moffat, Fig 5A - Para 0051, “In the illustrated embodiment, the reflector 536 is curved around the radiation source 512 such that the light emitted by the radiation source 512 collaminates upon contact with the reflector 536.  The collaminated beam of light can then travel forward toward the filter 538, and pass through the filter 538 at the same angle of incidence (e.g., 0.degree.) to provide substantially uniform filtering of the light. ”). 

Regarding Claim 34, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic method of claim 28 wherein generating the UV radiation includes generating the UV radiation at an arc lamp, (Moffat, Para 0025, “In selected embodiments, the UV radiation source 112 includes one or more high intensity discharge ("HID") lamps, such as a metal-halide lamp that generates light by producing an electric arc through a gaseous mixture between electrodes 113 in an arc tube 115.”). 

Regarding Claim 36, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic method of claim 35 wherein generating the UV radiation includes generating the UV radiation at a light-emitting diode, (Moffat, Para 0025 “For example, the radiation source 112 can include a plurality of light emitting diodes (LEDs).”). 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat (US Publication No. 2013/0172963) in view of Hansmann (US Publication No. 2009/002071) and Searfoss (US Patent No. 5265598) as applied to the claims above, and further in view of Kilburn (US Patent No. 7638780). 

Regarding Claim 3, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 1, but does not include wherein the radiation path includes a fold downstream from the spreader and upstream from the collimator, and wherein the system further comprises a folding reflector configured to define the fold.
Kilburn teaches wherein the radiation path includes a fold downstream from the spreader and upstream from the collimator, and wherein the system further comprises a folding reflector configured to define the fold (Kilburn, Fig 1, Col 13 Line 64 – Col 14 Line 32, “FIG. 1 is a representation of a system to combine two light paths into a single path, by utilizing fold mirrors, a combining mirror… belt by vacuum generated by the lower chamber (31) exhaust vacuum supply (32).”). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with the radiation path includes a fold downstream from the spreader and upstream from the collimator, and wherein the system further comprises a folding reflector configured to define the fold as taught by Kilburn, since such a modification would provide the predictable result of creating a radiation path that is more efficiently directed towards the subject while also increasing the quality and concentration of the radiation path.   

Regarding Claim 16, Moffat in view of Hansmann and Searfoss teaches, the phototherapeutic system of claim 14, but does not disclose wherein the first radiation path includes a first fold downstream from the first spreader and upstream from the first collimator; the second radiation path includes a second fold downstream from the second spreader and upstream from the second collimator; 
Kilburn teaches wherein the first radiation path includes a first fold downstream from the first spreader and upstream from the first collimator; (Kilburn, Fig 1, Col 13 Line 64 – Col 14 Line 32, “FIG. 1 is a representation of a system to combine two light paths into a single path, by utilizing fold mirrors, a combining mirror… belt by vacuum generated by the lower chamber (31) exhaust vacuum supply (32). “), the second radiation path includes a second fold downstream from the second spreader and upstream from the second collimator; (Kilburn, Fig 1, Col 13 Line 64 – Col 14 Line 32, “FIG. 1 is a representation of a system to combine two light paths into a single path, by utilizing fold mirrors, a combining mirror… belt by vacuum generated by the lower chamber (31) exhaust vacuum supply (32). “), the first UV radiation assembly includes a first folding reflector configured to define the first fold; (Kilburn Fig 1, Col 13 Line 64 – Col 14 Line 32, “FIG. 1 is a representation of a system to combine two light paths into a single path, by utilizing fold mirrors, a combining mirror… belt by vacuum generated by the lower chamber (31) exhaust vacuum supply (32). “), and the second UV radiation assembly includes a second folding reflector configured to define the second fold (Kilburn, Fig 1, Col 13 Line 64 – Col 14 Line 32, “FIG. 1 is a representation of a system to combine two light paths into a single path, by utilizing fold mirrors, a combining mirror… belt by vacuum generated by the lower chamber (31) exhaust vacuum supply (32). “). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with radiation paths to include  folds downstream from the spreaders and upstream from the collimators; and the UV radiation assemblies to include folding reflectors configured to define the folds as taught by Kilburn, since such a modification would provide the predictable result of creating a .  

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat (US Publication No. 2013/0172963) in view of Hansmann (US Publication No. 2009/002071) and Searfoss (US Patent No. 5265598) as applied to the claims above, and further in view of Gentry (US Publication No. 2009/0134345). 

Regarding Claim 6, Moffat in view of Hansmann and Searfoss teaches the phototherapeutic system of claim 1 wherein the filter includes a film, (Moffat, Para 0056 – “As shown in Fig. 5B, the filter 538 can include a substrate 542(e.g., glass, plastic, etc.) and at least one interference coating 544 can be sprayed onto the substrate 542 using methods known to those skilled in the art … the substrate 542 or the coating 544 can alone provide suitable filtering of light outside of the predetermined spectrum.” Coating is understood to be a type of film.)
A modified Moffat fails to teach, filter carried by the spreader at an upstream surface of the spreader.
Gentry teaches, filter carried by the spreader at an upstream surface of the spreader (Gentry, Para 0041 “This beam 22 may be received by a range shifter 23 or range spreader 24 or these functions may be implemented electronically by control of the acceleration provided by the DWPA possibly with a filter/spreader 25 adjusting the weighting of a beam of energy swept protons.” The combination filter/spreader indicates that the spreader is carrying the filter with the filter being at the upstream surface.) 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, 

Regarding Claim 20, Moffat in view of Hansmann and Searfoss teaches the phototherapeutic system of claim 18 wherein the first filters includes a film, (Moffat, Para 0056 – “As shown in Fig. 5B, the filter 538 can include a substrate 542(e.g., glass, plastic, etc.) and at least one interference coating 544 can be sprayed onto the substrate 542 using methods known to those skilled in the art … the substrate 542 or the coating 544 can alone provide suitable filtering of light outside of the predetermined spectrum.” Coating is understood to be a type of film.) ; the second filter includes a second film, (Moffat, Para 0056 – “As shown in Fig. 5B, the filter 538 can include a substrate 542(e.g., glass, plastic, etc.) and at least one interference coating 544 can be sprayed onto the substrate 542 using methods known to those skilled in the art … the substrate 542 or the coating 544 can alone provide suitable filtering of light outside of the predetermined spectrum.” Coating is understood to be a type of film.).  
A modified Moffat fails to teach, first filter carried by the first spreaders at an upstream surface of the first spreader; second filter carried by the second spreaders at an upstream surface of the second spreader.  
Gentry teaches, first filter carried by the first spreader at an upstream surface of the first spreader, (Gentry, Para 0041 “This beam 22 may be received by a range shifter 23 or range spreader 24 or these functions may be implemented electronically by control of the acceleration provided by the DWPA possibly with a filter/spreader 25 adjusting the weighting of a beam of energy swept protons.” The combination filter/spreader indicates that the spreader is carrying the filter with the filter being at the upstream surface.); second filter carried by the second spreader at an upstream surface of the second spreader, (Gentry, Para 0041 “This beam 22 may be received by a range shifter 23 or range 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with carried by the spreaders at an upstream surface of the spreaders as taught by Gentry, since such a modification would provide the predictable result of increasing the quality and concentration of the radiation path by first passing thru a filter and then thru a spreader.  

Claims 11, 13, 25, 26, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Moffat (US Publication No. 2013/0172963) in view of Hansmann (US Publication No. 2009/002071), and Searfoss (US Patent No. 5265598) as applied to the claims above, and further in view of Williamson (US Publication No. 2011/0229056). 

Regarding Claim 11, Moffat in view of Hansmann, and Searfoss, teaches the phototherapeutic system of claim 1 wherein the spreader (Searfoss, Fig. 1 Col 5 Lines 34-43), but does not disclose, includes an array of lenslets.
Williamson teaches, includes an array of lenslets with a flat upstream surface (Williamson, Para 13, “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets commonly referred to as the first "fly's eye".  The irradiance distribution of the radiation that is directed to the first lenslet array 112 is shown in FIG. 1b.  Essentially, that irradiance distribution at the first lenslet array 112 looks like a single image in a predetermined direction.”). 


Regarding Claim 13, Moffat in view of Hansmann, and Searfoss teaches the phototherapeutic system of claim 11 wherein the array of lenslets is a first array of lenslets (Williamson Para 13), and wherein the spreader (Searfoss, Fig. 1 Col 5 Lines 34-43) but does not disclose, includes a second array of lenslets spaced apart from the first array of lenslets along the radiation path.
Williamson teaches, includes a second array of lenslets spaced apart from the first array of lenslets along the radiation path (Williamson, Fig 1, Para 13 “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets commonly referred to as the first "fly's eye".  The irradiance distribution of the radiation that is directed to the first lenslet array 112 is shown in FIG. 1b.  Essentially, that irradiance distribution at the first lenslet array 112 looks like a single image in a predetermined direction.  The radiation from the first lenslet array 112 is focused at a second lenslet array 114 (commonly referred to as the second "fly's eye"), which together with lens 116 (commonly referred to as the condenser lens) produces overlapping images of the lenslets of the first array 112.  FIG. 1c shows the irradiance distribution produced on the second lenslet array 114.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with, and wherein the spreader includes a second array of lenslets spaced apart from the first array of lenslets along the radiation path as taught by Williamson, since such a modification would provide the predictable result of improving the uniformity of the radiation path.

Regarding Claim 25, Moffat in view of Hansmann, and Searfoss teaches the phototherapeutic system of claim 14 wherein the first and second spreaders (Searfoss, Fig. 1 Col 5 Lines 34-43) but does not disclose, include respective array of lenslets.
Williamson teaches, include respective array of lenslets (Williamson, Para 13 “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets commonly referred to as the first "fly's eye".  The irradiance distribution of the radiation that is directed to the first lenslet array 112 is shown in FIG. 1b.  Essentially, that irradiance distribution at the first lenslet array 112 looks like a single image in a predetermined direction.  The radiation from the first lenslet array 112 is focused at a second lenslet array 114 (commonly referred to as the second "fly's eye"), which together with lens 116 (commonly referred to as the condenser lens) produces overlapping images of the lenslets of the first array 112.  FIG. 1c shows the irradiance distribution produced on the second lenslet array 114.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with the spreaders include respective arrays of lenslets as taught by Williamson, since such a modification would provide the predictable result of improving the uniformity of the radiation path.
 
Regarding Claim 26, Moffat in view of Hansmann, Searfoss, and Williamson teaches the phototherapeutic system of claim 25 wherein the array of lenslets are first array of lenslets, and wherein the first and second spreaders (Searfoss, Fig. 1 Col 5 Lines 34-43) include respective second arrays of lenslets spaced apart from the corresponding first arrays of lenslets along the corresponding ones of the first and second radiation paths (Williamson, Para 13 “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets commonly referred to as the 

Regarding Claim 37, Moffat in view of Hansmann, and Searfoss, teaches the phototherapeutic method of claim 28 wherein spreading the filtered UV radiation includes refracting the filtered UV radiation (Moffat Para 0051) but does not disclose, at an array of lenslets. 
Williamson teaches, at an array of lenslets (Williamson, Para 13 “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets commonly referred to as the first "fly's eye".  The irradiance distribution of the radiation that is directed to the first lenslet array 112 is shown in FIG. 1b.  Essentially, that irradiance distribution at the first lenslet array 112 looks like a single image in a predetermined direction.  The radiation from the first lenslet array 112 is focused at a second lenslet array 114 (commonly referred to as the second "fly's eye"), which together with lens 116 (commonly referred to as the condenser lens) produces overlapping images of the lenslets of the first array 112.  FIG. 1c shows the irradiance distribution produced on the second lenslet array 114.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic method as taught by a modified Moffat, with at an array of lenslets as taught by Williamson, since such a modification would provide the predictable result of improving the uniformity of the radiation path.


Regarding Claim 38, Moffat in view of Hansmann, and Searfoss teaches all the phototherapeutic method of claim 28 wherein spreading the filtered UV radiation includes: refracting the filtered UV radiation (Moffat Para 0051), and refracting the filtered UV radiation (Moffat Para 0051), but does not disclose at a first array of lenslets; and at a second array of lenslets spaced apart from the first array of lenslets along the radiation path. 
Williamson teaches, at a first array of lenslets; and at a second array of lenslets spaced apart from the first array of lenslets along the radiation path (Williamson, Para 13 “The transformed radiation from the lens 110 is directed to a first lenslet array 112 which comprises an array of lenslets commonly referred to as the first "fly's eye".  The irradiance distribution of the radiation that is directed to the first lenslet array 112 is shown in FIG. 1b.  Essentially, that irradiance distribution at the first lenslet array 112 looks like a single image in a predetermined direction.  The radiation from the first lenslet array 112 is focused at a second lenslet array 114 (commonly referred to as the second "fly's eye"), which together with lens 116 (commonly referred to as the condenser lens) produces overlapping images of the lenslets of the first array 112.  FIG. 1c shows the irradiance distribution produced on the second lenslet array 114.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic method as taught by a modified Moffat, with at a first array of lenslets; and at a second array of lenslets spaced apart from the first array of lenslets along the radiation path as taught by Williamson, since such a modification would provide the predictable result of improving the uniformity of the radiation path.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moffat (US Publication No. 2013/0172963) in view of Hansmann (US Publication No. 2009/002071), Searfoss (US Patent No. 5265598), and Williamson (US Publication No. 2011/0229056) as applied to the claims above, and further in view of Gentry (US Publication No. 2009/0134345) 

Regarding Claim 12, Moffat in view of Hansmann, Searfoss, and Williamson teaches the phototherapeutic system of claim 11 wherein the array of lenslets has a flat upstream surface(Williamson Para 13) and wherein the filter includes a film (Moffat Para 56) but does not disclose, overlying the upstream surface of the array of lenslets .  
	Gentry teaches, overlying the upstream surface of the array of lenslets (Gentry, Para 0041 “This beam 22 may be received by a range shifter 23 or range spreader 24 or these functions may be implemented electronically by control of the acceleration provided by the DWPA possibly with a filter/spreader 25 adjusting the weighting of a beam of energy swept protons.” The combination filter/spreader indicates that the spreader is carrying the filter with the filter being at the upstream surface.)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with overlying the upstream surface of the array of lenslets as taught by Gentry, since such a modification would provide the predictable result of increasing the quality and concentration of the radiation path by first passing thru a filter and then thru an array of lenslets.  

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Moffat (US Publication No. 2013/0172963) in view of Hansmann (US Publication No. 2009/002071) and Searfoss (US Patent No. 5265598) as applied to the claims above, and further in view of Meyer (US Publication No. 2010/0241196). 

Regarding Claim 39, Moffat in view of Hansmann, and Searfoss do not teach, wherein the collimator comprises a Fresnel lens.  
Meyers teaches, wherein the collimator comprises a Fresnel lens (Para 26,  “Fresnel lens 214 functions as a collimator in that diverging light rays from a phototherapy device 24 collimate or become parallel as the rays pass through the lens.  Because the Fresnel lens 214 collimates the light rays, a generally uniform distribution of light rays can be directed on the wound W.”). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the phototherapeutic system as taught by a modified Moffat, with the collimator comprises a Fresnel lens as taught by Meyers, since such a modification would provide the predictable result of increasing the quality and concentration of the radiation path by collimating the radiation.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792